Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  153841 (41)                                                                                          Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re PETITION OF BERRIEN COUNTY                                                                          Joan L. Larsen,
  TREASURER FOR FORECLOSURE                                                                                           Justices
  _________________________________________
  BERRIEN COUNTY TREASURER,
           Petitioner-Appellee,
  v                                                                  SC: 153841
                                                                     COA: 330795
                                                                     Berrien CC: 2014-000170-CZ
  NEW PRODUCTS CORPORATION,
          Respondent-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 7,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        YOUNG, J., did not participate.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2017
         t0327
                                                                               Clerk